COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-252-CV
 
  
  
IN RE ALLSTATE TEXAS LLOYDS 
COMPANY                               RELATOR
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and emergency 
motion for order of stay and is of the opinion that relief should be 
denied.   Accordingly, relator's petition for writ of mandamus and 
emergency motion for order of stay are denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
     
    
                                                                  PER 
CURIAM
  
  
  
PANEL 
A:   GARDNER, J.; CAYCE, C.J.; and DAUPHINOT, J.
 
DELIVERED: July 18, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.